 



Exhibit 10.3
EXECUTION COPY
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT among Las Vegas Sands Corp., a Nevada corporation
(“LVSC”), Las Vegas Sands, LLC, a Nevada limited liability company and
wholly-owned subsidiary of LVSC (“LVSI” and together with LVSC, the “Company”)
and Robert Rozek (“Executive”) is made as of June 1, 2006 and shall be effective
as of June 8, 2006 (the “Effective Date”).
     WHEREAS, the Company desires to employ Executive pursuant to the terms,
provisions and conditions set forth in this employment agreement (the
“Agreement”); and
     WHEREAS, Executive desires to accept his employment on the terms
hereinafter set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants, understandings, representations, warranties, undertakings and
promises hereinafter set forth, and intending to be legally bound thereby, the
Company and Executive agree as follows:
     1. Employment. The Company shall employ Executive, during the “Term” (as
defined below) and subject to the conditions set forth in this Agreement, to
serve as Senior Vice President and Chief Financial Officer of the Company or in
such other managerial or executive capacity as the Board of Directors of LVSC
(the “Board”) may from time to time determine.
     2. Duties. Executive shall have such powers, duties and responsibilities as
are generally associated with his office, as the same may be modified and/or
assigned to Executive from time to time by the Chief Executive Officer of the
Company (the “CEO”), and subject to the supervision, direction and control of
the CEO and the Board, including but not limited to:
     (a) participation and involvement in the proposed development activities of
the Company, including the planning, financing, construction and implementation
stages, as shall be requested by the CEO and the Board;
     (b) the efficient operation and maintenance of the hotel and casino
properties of the Company;
     (c) the promotion, marketing and sale of the goods and services offered by
the Company;
     (d) the preparation of budgets and allocation of funds;
     (e) the establishment or continuation of adequate management reporting and
control systems;

 



--------------------------------------------------------------------------------



 



     (f) the recruitment, selection, training, delegation of duties and
responsibilities, and supervision of subordinates; and
     (g) the direction, review and oversight of all programs, systems,
departments and functions related to the management and administration of the
Company.
     3. Performance. Executive hereby accepts the employment described herein
under the terms and conditions set forth in this Agreement. Executive covenants
and agrees faithfully and diligently to perform all of the duties of his
employment, devoting his full business and professional time, attention, energy
and ability to promote the business interests of the Company. Executive further
agrees that during the period of his employment with the Company, he will not
engage in any other business or professional pursuit whatsoever unless the Board
shall consent thereto in writing; provided, however, that the foregoing shall
not preclude Executive from engaging in civic, charitable, or religious
activities or from devoting a reasonable amount of time to private investments
that do not unreasonably interfere or conflict with the performance of
Executive’s duties under this Agreement.
     4. Term. The initial term of Executive’s employment hereunder shall
commence as of the Effective Date and shall expire on December 31, 2009 (the
“Initial Term”), unless sooner terminated as provided herein. The term of
Executive’s employment shall thereafter be automatically extended for successive
one-year periods (each such period, a “Renewal Term”) unless, no later than one
hundred and twenty (120) days prior to the expiration of the Initial Term or any
Renewal Term, one party shall give written notice to the other of his or its
intention not to extend, in which event this Agreement, and Executive’s
employment hereunder, shall terminate at the end of the Initial Term or Renewal
Term, as applicable (the Initial Term plus any Renewal Term shall collectively
be referred to as the “Term”).
     5. Licensing Requirement. Executive shall file an application to obtain a
finding of suitability as an officer (Chief Financial Officer) of the Company
(the “License”) with the Nevada State Gaming Control Board and the Nevada Gaming
Commission (collectively, the “Nevada Gaming Authorities”), pursuant to the
provisions of applicable Nevada gaming laws and the regulations of the Nevada
Gaming Commission. Executive agrees, at the Company’s sole cost and expense, to
cooperate with the Nevada Gaming Authorities at all times, including but not
limited to in connection with the processing of such application and any
investigation thereof undertaken by the Nevada Gaming Authorities.
     6. Compensation and Benefits. As more fully provided in this Section 6,
Executive shall be entitled to receive salary, benefits and other payments of
regular compensation. In addition, Executive shall be eligible to participate in
LVSC’s Executive Cash Incentive Plan (the “Executive Cash Incentive Plan”) and
Equity Award Plan (the “2004 Equity Award Plan”), each to be administered by the
Compensation Committee of the Board (the “Committee”).

2



--------------------------------------------------------------------------------



 



     (a) Base Salary. During the Term, Executive shall receive a base salary of
$500,000 per year, payable in accordance with the usual payroll practices of the
Company (the “Base Salary”). Commencing with the 2006 Fiscal Year, if the
Company sustains for at least six (6) months annualized EBITDAR levels at the
threshold levels described below, the Base Salary shall be cumulatively
increased by at least the corresponding amount described in the following table
(for example, if the $700,000,000 threshold is sustained, the Base Salary will
increase by $50,000; if the $800,000,000 threshold is sustained, the Base Salary
will increase by an additional $50,000 (for a cumulative increase of $100,000)),
with any other increase in the Base Salary to be determined by the Committee in
its sole discretion:

          Base Salary Annualized EBITDAR   Cumulatively Increased By:
  $700,000,000   $50,000   $800,000,000   $100,000   $900,000,000   $150,000
$1,000,000,000   $200,000

     (b) Annual Bonus.
     (i) Subject to Section 6(d), in respect of each fiscal year of LVSC (a
“Fiscal Year” which, as of the Effective Date is the period January 1 through
December 31) ending during the Term, Executive shall be eligible to receive an
annual cash bonus (the “Annual Bonus”) under the Executive Cash Incentive Plan
equal to a percentage of Executive’s Base Salary for the Fiscal Year. One half
of the Annual Bonus (the “Financial Performance Bonus”) shall be subject to the
achievement of annual targets primarily based on EBITDAR to be established in
the sole discretion of the Committee following consultation with senior
management (the “Target”). The remaining one half of the Annual Bonus (the
“Individual Performance Bonus”) shall be payable subject to the Committee’s
assessment of the extent, if any, by which Executive’s performance for such
Fiscal Year meets or exceeds the individual performance criteria established by
the Committee for such Fiscal Year, which performance criteria shall be
communicated to Executive by no later than the 89th day of such Fiscal Year (or,
in the case of the 2006 Fiscal Year, within 30 days of the Effective Date).

3



--------------------------------------------------------------------------------



 



In the event that eighty percent (80%) of the Target is not achieved in respect
of a Fiscal Year, the Financial Performance Bonus percentage for such Fiscal
Year shall be zero percent (0%). In the event that one hundred and ten percent
(110%) of the Target is achieved in respect of a Fiscal Year, the Financial
Performance Bonus for that Fiscal Year shall be calculated using the maximum
Financial Performance Bonus percentage. The Financial Performance Bonus shall be
calculated using straight line interpolation for performance between eighty
percent (80%) of Target and one hundred percent (100%) of Target.
The Annual Bonus for the 2006 Fiscal Year, if any, will be prorated by the
Committee to reflect Executive’s service from the Effective Date through
December 31, 2006.
     (ii) The target Annual Bonus percentage shall be sixty percent (60%) of
Base Salary and the maximum Annual Bonus percentage shall be one hundred and
twenty percent (120%) of Base Salary (such that the target Financial Performance
Bonus percentage and target Individual Performance Bonus percentages shall each
be 30% of Base Salary and the maximum Financial Performance Bonus percentage and
maximum Individual Performance Bonus percentages shall each be 60% of Base
Salary). Notwithstanding the foregoing, commencing with the 2006 Fiscal Year and
for each Fiscal Year of the Term during which Executive is employed thereafter,
if the Company sustains for at least six (6) months annualized EBITDAR levels at
the threshold levels described below, the target Annual Bonus percentage and the
maximum Annual Bonus percentage shall at least equal the corresponding
percentages described in the following table (and shall continue to be divided
between the Financial Performance Bonus and the Individual Performance Bonus as
described above):

          Annualized   Target Annual   Maximum Annual EBITDAR   Bonus Percentage
  Bonus Percentage $700,000,000   65%   130% $900,000,000   70%   140%

     (c) Equity Awards.
     (i) Subject to Section 6(d), in the 2006 Fiscal Year, and in each Fiscal
Year during the Term thereafter while Executive is

4



--------------------------------------------------------------------------------



 



employed by the Company, Executive shall be granted an equity award under the
2004 Equity Award Plan (each such award, an “Incentive Award”). One half of each
Incentive Award (the “Share Incentive Award”) shall be granted as restricted
shares of the Company’s common stock, $0.001 par value per share (“Shares”)
during the first quarter of the Fiscal Year following the Fiscal Year to which
the award relates (but in no event later than March 15 of such Fiscal Year) upon
certification by the Committee of, and subject to, the attainment of performance
goals determined by the Committee for such Fiscal Year, which performance goals
shall be substantially similar to those goals used to determine the Annual Bonus
(for example, the Incentive Award for the 2006 Fiscal Year would be made in the
first quarter of the 2007 Fiscal Year if the Performance Goals for the 2006
Fiscal Year are attained). The other half of each Incentive Award (the “Option
Incentive Award”) shall be granted, in the form of a nonqualified stock option
to purchase Shares at a per Share exercise price equal to the fair market value
of a Share on the date of grant, (i) in the case of the Option Incentive Award
for the 2006 Fiscal Year, upon the Effective Date and (ii) in the case of the
Option Incentive Award for each subsequent Fiscal Year during the Term,
immediately following the first meeting of the Board during the Fiscal Year to
which such Option Incentive Award relates (but in no event later than March 15
of such Fiscal Year).
     (ii) The Option Incentive Award in respect of the 2006 Fiscal Year shall be
a grant of options to purchase 40,000 Shares and the Share Incentive Award in
respect of the 2006 Fiscal Year will have a value equal to $250,000 multiplied
by a fraction, the numerator of which is the number of days commencing on the
Effective Date and ending on the last day of such Fiscal Year and the
denominator of which is 365.
     (iii) Commencing with the 2006 Fiscal Year and for each Fiscal Year of the
Term during which Executive is employed thereafter, if during the immediately
preceding Fiscal Year the Company sustains for at least six (6) months
annualized EBITDAR levels at the threshold levels described below, the target
value of the Incentive Award for the subsequent Fiscal Year shall at least equal
the corresponding amount described in the following table:

      Annualized EBITDAR   Target Incentive Award   $700,000,000   $660,000
  $800,000,000   $720,000   $900,000,000   $780,000 $1,000,000,000   $840,000

5



--------------------------------------------------------------------------------



 



     (iv) The value of any Option Incentive Award shall be measured by
determining the grant date Black-Scholes value of such Award; which value shall
be determined by a nationally recognized compensation consultant selected by the
Committee in consultation with senior management using the valuation methodology
followed for other senior executives of the Company. The value of any Share
Incentive Award shall be the aggregate grant date Fair Market Value (as defined
in the 2004 Equity Award Plan) of the Shares subject to such Award.
     (v) Each Option Incentive Award shall vest with respect to twenty-five
percent (25%) of the options subject thereto, on each of the first through
fourth anniversaries of the first day of the Fiscal Year in which such Incentive
Award is granted; provided, that the Option Incentive Award relating to the 2006
Fiscal Year shall vest with respect to twenty-five percent (25%) of the options
subject thereto on each of the first through fourth anniversaries of the
Effective Date. Each Share Incentive Award shall vest with respect to
thirty-three and one-third percent (33 1/3%) of the restricted Shares subject
thereto (and the restrictions on such Shares shall lapse), on each of the first
through third anniversaries of the first day of the Fiscal Year in which such
Share Incentive Award is granted. Each Option Incentive Award and Share
Incentive Award shall have such termination, forfeiture and other terms as are
applicable to stock option or restricted stock awards granted to other senior
executives of the Company, as set forth in the 2004 Equity Award Plan and the
applicable award agreement.
     (vi) If a termination of this Agreement and Executive’s employment
hereunder occurs on or after the last day of a Fiscal Year, but prior to the
date on which the Share Incentive Award with respect to such Fiscal Year would
have been granted to Executive had his employment not terminated (the “Award
Date”), then, if the Committee certifies that the performance goals for such
Fiscal Year have been attained, the Executive shall be granted on the Award Date
that number of fully vested Shares equal to the product of (A) the Share
Incentive Award Executive would have received had his employment not terminated
multiplied by (B) the applicable percentage set forth in the following table:

6



--------------------------------------------------------------------------------



 



          Termination Event   Percentage
By the Company without Cause, By Executive for Good Reason
    100 %
Due to Death or Disability
    331/3 %
By the Company for Cause, Voluntary Termination
    0 %

     (d) Notwithstanding any provision of Sections 6(b) and (c) to the contrary,
no Annual Bonus shall be paid, and no Incentive Award shall be granted on or
after the earlier of (A) the date of the first meeting of shareholders of LVSC
at which directors are to be elected that occurs after the close of the 2007
calendar year or (B) such earlier date on which the Committee determines that
any such Bonus or Incentive Award would cease to be exempt from the deduction
limitations of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), unless (A) Sections 6(b), (c) and (d) have been approved prior to
such date by a committee consisting of at least two (2) “outside directors”
within the meaning of Section 162(m) of the Code and (B) the Executive Cash
Incentive Plan and/or the 2004 Equity Award Plan (or any successor to either)
has, if applicable, been approved by the shareholders of LVSC in a manner that
complies with the requirements of Section 162(m) of the Code.
     (e) Employee Benefit Plans. During the Term, Executive shall be entitled to
participate in any fringe group health, medical, dental, hospitalization, life,
accident insurance or other welfare plans, and any tax-qualified pension,
tax-qualified profit sharing or tax-qualified retirement plans, which may be
placed in effect or maintained by the Company during the Term hereof for the
benefit of its employees generally or for its senior executives, subject to all
restrictions and limitations contained in such plans or established by
governmental regulation. In addition to the foregoing, Executive shall be
entitled to participate in such executive retirement and capital accumulation
plans as may be established, sponsored or maintained by the Company and in
effect from time to time for the benefit of its senior executives, including
without limitation, any nonqualified supplemental executive retirement plan or
deferred compensation plan.
     (f) Expense Reimbursement. Executive is authorized to incur such reasonable
expenses as may be necessary for the performance of his duties hereunder in
accordance with the policies of the Company established and in effect from time
to time and, except as may be otherwise agreed, the Company will reimburse
Executive for all such

7



--------------------------------------------------------------------------------



 



authorized expenses upon submission of an itemized accounting and substantiation
of such expenditures adequate to secure for the Company a tax deduction for the
same, in accordance with applicable Internal Revenue Service guidelines.
     (g) Vacations and Holidays. Executive shall be entitled to vacations and
holidays as provided in the Company’s Flex Day Plan as in effect from time to
time, but no less than the following: four (4) weeks of paid vacation leave per
year at such times as may be requested by Executive and approved by the Company.
No more than three (3) weeks of vacation shall be taken consecutively. Up to two
(2) weeks of vacation may be carried over to the following year (but not to the
next).
     (h) Relocation. The Company shall provide the Executive with the relocation
package it provides to senior executives who are relocating to Las Vegas, Nevada
to commence employment with the Company. In addition, Executive shall be
entitled to receive a relocation allowance of up to $50,000 to cover those costs
of his relocation that are not covered by the relocation package.
     7. Confidentiality. Executive agrees that he will hold in strictest
confidence and, without the prior express written approval of the Board, will
not disclose to any person, firm, corporation or other entity, any confidential
information which he has acquired or may hereafter acquire during his employment
by the Company pertaining to the business or affairs of the Company or any of
its subsidiaries or affiliates, including but not limited to (i) proprietary
information or other documents concerning the Company’s or its subsidiaries’ or
affiliates’ policies, prices, systems, methods of operation, contractual
arrangements, customers or suppliers; (ii) the Company’s or its subsidiaries’ or
affiliates’ marketing methods, credit and collection techniques and files; or
(iii) the Company’s or its subsidiaries’ or affiliates’ trade secrets and other
“know how” or information concerning its business and affairs not of a public
nature. The covenant and agreement set forth in this Section shall apply during
Executive’s employment by the Company and shall survive termination of this
Agreement, and Executive’s employment hereunder, for any reason and shall remain
binding upon Executive without regard to the passage of time or other events.
     8. Restrictive Covenant. Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its subsidiaries and
affiliates and accordingly agrees as follows:
     (a) During the Term and (i) in the case of a termination of Executive’s
employment with the Company for any reason other than due to a Non-Renewal
Termination or a Voluntary Termination resulting from Executive giving a notice
of intention not to extend the Term pursuant to Section 4 hereof or (ii) in the
case of a termination of Executive’s employment with the Company due to a
Non-Renewal Termination or a Voluntary Termination resulting from Executive
giving a notice of

8



--------------------------------------------------------------------------------



 



intention not to extend the Term pursuant to Section 4 hereof, solely in the
event that the Company provides Executive with a written notice by no later than
the date of such termination that it has elected to continue to pay to Executive
the Base Salary Executive would have received if he remained employed for the
(12) months following the date of such Non-Renewal Termination, for a period of
one (1) year from the date of such termination, Executive shall not directly or
indirectly, either as principal, agent, employee, consultant, partner, officer,
director, shareholder, or in any other individual or representative capacity,
own, manage, finance, operate, control or otherwise engage or participate in any
manner or fashion in, any hotel or casino in (I) Clark County, Nevada
(including, without limitation, the City of Las Vegas), (II) the Macau Special
Administrative Region of The People’s Republic of China or (III) any other
location in which the Company or any of its affiliates is doing business or has
made substantial plans to commence doing business, in each case at the time of
Executive’s termination.
     (b) In addition to, and not in limitation of, the provisions of
Section 8(a), Executive agrees, for the benefit of the Company and its
affiliates, that during the Term and for the period commencing on the date of
Executive’s termination and ending on the second anniversary of such date of
termination, Executive shall not, directly or indirectly, either as principal,
agent, employee, consultant, partner, officer, director, shareholder, or in any
other individual or representative capacity, on behalf of Executive or any other
person or entity other than the Company or its affiliates (i) solicit or induce,
or attempt to solicit or induce, directly or indirectly, any person who is, or
during the six months prior to the termination of Executive’s employment with
the Company was, an employee or agent of, or consultant to, the Company or any
of its affiliates to terminate its, his or her relationship therewith, or
(ii) hire or engage any person who is, or during the six months prior to the
termination of Executive’s employment with the Company was, an employee, agent
of or consultant to the Company or any of its affiliates.
     (c) Executive understands that the provisions of this Section 8 may limit
his ability to earn a livelihood in a business similar to the business of the
Company but he nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public,
(iv) such provisions are not unduly burdensome to Executive, and (v) the
consideration provided hereunder is sufficient to compensate Executive for the
restrictions contained in this Section 8. In consideration of the foregoing and
in light of Executive’s education, skills and abilities, Executive agrees that
he shall not assert that, and it should

9



--------------------------------------------------------------------------------



 



not be considered that, any provisions of Section 8 otherwise are void, voidable
or unenforceable or should be voided or held unenforceable.
     (d) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     (e) In the event that Executive violates any of the restrictive covenants
set forth in Sections 8(a) or 8(b), in addition to any other remedy which may be
available (i) at law or in equity, (ii) pursuant to any other provision of this
Agreement or (iii) pursuant to any applicable equity award agreement, all
outstanding stock options to purchase Shares and other unvested equity awards
granted to Executive shall be automatically forfeited effective as of the date
on which such violation first occurs.
     9. Disability. If, during his employment with the Company, Executive shall,
in the opinion of an independent physician selected by agreement between the
Board and Executive, become so physically or mentally incapacitated that he is
unable to perform the duties of his employment for an aggregate of 180 days in
any 365 day consecutive period or for a continuous period of six (6) consecutive
months (in either case, a “Disability”), then the Company shall have the right
to terminate Executive’s employment hereunder in accordance with the provisions
of Sections 10(a)(ii) and 10(d)(ii).
     10. Termination Events.
     (a) In General. Notwithstanding the provisions of Section 4 of this
Agreement, this Agreement and Executive’s employment hereunder shall terminate
upon the occurrence of any of the following events:
     (i) Executive’s death;
     (ii) the giving of written notice of termination by the Company based upon
Executive’s Disability;
     (iii) the giving of written notice to Executive by the Company that he is
discharged for “Cause” (as hereinafter defined);

10



--------------------------------------------------------------------------------



 



     (iv) the giving of written notice by Executive to the Company that “Good
Reason” (as hereinafter defined) has occurred and that he has elected to resign,
in which event termination shall occur thirty (30) days after delivery of such
notice unless such act or omission that gave rise to Good Reason has been cured
by the Company prior to the expiration of such thirty (30) day period;
     (v) the giving of sixty (60) days written notice to Executive by the
Company that the Company has chosen to terminate Executive’s employment without
Cause;
     (vi) (A) the giving of written notice by Executive that Executive has
chosen to terminate his employment with the Company without Good Reason, in
which case his employment shall terminate sixty (60) days after receipt of such
notice by the Company or (B) the giving by Executive of a notice of intention
not to extend the Term pursuant to Section 4 hereof, in which case his
employment shall terminate at the end of the then current Initial or Renewal
Term, as applicable (in either case, a “Voluntary Termination”); or
     (vii) if a notice of intention not to extend the Term is sent by the
Company pursuant to Section 4 hereof, upon the discharge of Executive at the end
of the then current Initial or Renewal Term, as applicable (a “Non-Renewal
Termination”).
     (b) “Cause,” as used in Section 10(a)(iii) above, shall mean:
     (i) (A) conviction of a felony, misappropriation of any material funds or
material property of the Company, its subsidiaries or affiliates, (B) commission
of fraud or embezzlement with respect to the Company, its subsidiaries or
affiliates or (C) any material act of dishonesty relating to Executive’s
employment by the Company resulting in direct or indirect personal gain or
enrichment at the expense of the Company, its subsidiaries or affiliates;
     (ii) use of alcohol or drugs that renders Executive materially unable to
perform the functions of his job or carry out his duties to the Company;
     (iii) a material breach of this Agreement by Executive;
     (iv) committing any act or acts of serious and willful misconduct
(including disclosure of confidential information) that is likely to cause a
material adverse effect on the business of the Company, its subsidiaries or
affiliates; or

11



--------------------------------------------------------------------------------



 



     (v) the withdrawal with prejudice, denial, revocation or suspension of the
License by the Nevada Gaming Authorities;
     provided that, with respect to (ii), (iii) or (v) above, the Company shall
have first provided Executive with written notice stating with specificity the
acts, duties or directives Executive has committed or failed to observe or
perform, and Executive shall not have corrected the acts or omissions complained
of within thirty (30) days of receipt of such notice.
     (c) “Good Reason,” as used in Section 10(a)(iv) above, shall mean:
     (i) the failure of the Company to maintain Executive as an executive
officer of the Company;
     (ii) a reduction in Executive’s Base Salary;
     (iii) except as provided in Section 6(d), a reduction in Executive’s target
Annual Bonus or target Incentive Award opportunity;
     (iv) a material change in the duties and responsibilities of office that
would cause Executive’s position to have less dignity, importance or scope than
intended at the Effective Date and as set forth herein; provided, however, that
“Good Reason” shall not be deemed to occur solely as a result of a transaction
in which the Company becomes a subsidiary of another company, so long as
Executive’s duties and responsibilities of office are not materially changed as
they relate solely to the Company; or
     (v) a material breach of this Agreement by the Company.
     (d) Consequences. Termination pursuant to this Section shall have the
following consequences:
     (i) Death. In the case of a termination of this Agreement and Executive’s
employment hereunder due to Executive’s death, Executive’s estate shall be
entitled to receive (A) all accrued and unpaid Base Salary and bonus(es) through
the date of termination; (B) continued payment of the Base Salary Executive
would have received had he remained employed for the twelve (12) months
following the date of termination; (C) a pro rata bonus for the year of
termination, payable when annual bonuses would normally be paid to other
executive officers of the Company, in an amount equal to the product of (x) the
Annual Bonus Executive would have earned had Executive remained employed with
the Company for the entire Fiscal Year in which

12



--------------------------------------------------------------------------------



 



the termination of Executive’s employment occurs, multiplied by (y) a fraction,
the numerator of which is the number of days in the Fiscal Year prior to the
date of termination and the denominator of which is 365 (the “Pro Rated Bonus”);
and (D) accelerated vesting of all equity awards (including Incentive Awards)
such that the portion of each such award that would have vested during the
twelve (12) month period following the date of termination had Executive
remained employed during such period shall be immediately vested as of the date
of termination.
     (ii) Disability. In the case of a termination of this Agreement and
Executive’s employment hereunder by the Company due to Disability, Executive
shall be entitled to receive (A) all accrued and unpaid Base Salary and
bonus(es) through the date of termination; (B) continued payment of the Base
Salary Executive would have received had he remained employed for the twelve
(12) months following the date of termination, less any short term disability
insurance proceeds received by Executive during such twelve (12) month period;
(C) a Pro Rated Bonus; and (D) accelerated vesting of all equity awards
(including Incentive Awards) such that the portion of each such award that would
have vested during the twelve (12) month period following the date of
termination had Executive remained employed during such period shall be
immediately vested as of the date of termination. Notwithstanding anything in
this Section 10(d)(ii) to the contrary, in the event that Executive is deemed to
be a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and Executive is not “disabled” within the meaning of
Section 409A(a)(2)(C), no payment described in this Section 10(d)(ii) that is
“deferred compensation” subject to Section 409A of the Code shall be made to
Executive prior to the date that is six (6) months after the date of Executive’s
“separation from service” (as defined in Section 409A of the Code and any
Treasury Regulations promulgated thereunder) or, if earlier, Executive’s date of
death. In such event, all payments subject to the six (6) month delay will be
paid in a single lump sum on the earliest permissible payment date.
     (iii) Non-Renewal Termination. In the case of a termination of this
Agreement and Executive’s employment hereunder due to a Non-Renewal Termination,
Executive shall be entitled to receive (A) all accrued and unpaid Base Salary
and bonus(es) through the date of termination and (B) continued vesting of all
equity awards (including Incentive Awards) in accordance with their terms so
that all such awards continue to vest and restrictions on any restricted Shares
continue to lapse at the same rate as if Executive had remained employed by the
Company.

13



--------------------------------------------------------------------------------



 



     (iv) For Cause; Voluntary Termination. In the case of a termination of this
Agreement and Executive’s employment hereunder by the Company for Cause or due
to a Voluntary Termination, Base Salary and benefits, including the vesting of
any equity awards, payable to Executive shall immediately cease, subject to any
requirements of law.
     (v) Without Cause; For Good Reason (No Change in Control). In the case of a
termination of this Agreement and Executive’s employment with the Company by
Executive for Good Reason or by the Company without Cause, in each case at any
time other than within the two (2) year period following a “Change in Control”
(as that term shall be defined in the 2004 Equity Award Plan), then Executive
shall be entitled to receive (A) all accrued and unpaid Base Salary and
bonus(es) through the date of termination; (B) continued payment of the Base
Salary Executive would have received had he remained employed through the
remainder of the Term, unless and until Executive shall become employed
elsewhere in which event the Company shall pay only the excess, if any, of the
Base Salary over fifty percent (50%) of the salary and bonus compensation earned
by Executive in such employment; (C) the Pro Rated Bonus; (D) accelerated
vesting of all equity awards (including Incentive Awards) so that all such
awards are fully vested as of the date of termination; and (E) continued
participation in the health and welfare benefit plans of the Company during the
remainder of the Initial Term or the Renewal Term, as applicable; provided, that
the Company’s obligation to provide such benefits shall cease at the time
Executive and his covered dependents become eligible for comparable benefits
from another employer that do not exclude any pre-existing condition of
Executive or any covered dependent that was not excluded under the Company’s
health and welfare plans immediately prior to the date of termination.
Notwithstanding anything in this Section 10(d)(v) to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payment described in this Section
10(d)(v) that is “deferred compensation” subject to Section 409A of the Code
shall be made to Executive prior to the date that is six (6) months after the
date of Executive’s “separation from service” (as defined in Section 409A of the
Code and any Treasury Regulations promulgated thereunder) or, if earlier,
Executive’s date of death. In such event, all payments subject to the six
(6) month delay will be paid in a single lump sum on the earliest permissible
payment date.
     (vi) Without Cause; For Good Reason (Change in Control). In the case of a
termination of this Agreement and

14



--------------------------------------------------------------------------------



 



Executive’s employment with the Company by Executive for Good Reason or by the
Company without Cause, in each case within the two (2) year period following a
Change in Control, then Executive shall be entitled to receive promptly
following the date of such termination, (A) all accrued and unpaid Base Salary
and bonus(es) through the date of termination; (B) a lump sum payment of two
(2) times the sum of (I) the Base Salary and (II) the target Annual Bonus for
the year of termination; (C) a pro rata annual bonus for the year of termination
in an amount equal to the product of (x) Executive’s target Annual Bonus for the
Fiscal Year in which the termination of Executive’s employment occurs,
multiplied by (y) a fraction, the numerator of which is the number of days in
the Fiscal Year prior to the date of termination and the denominator or which is
365; (D) accelerated vesting of all equity awards (including Incentive Awards)
so that all such awards are fully vested as of the date of termination; and
(E) continued participation in the health and welfare benefit plans of the
Company and employer contributions to non-qualified retirement plans and
deferred compensation plans, if any, for two years following the date of
termination; provided, that the Company’s obligation to provide such benefits
shall cease at the time Executive and his covered dependents become eligible for
comparable benefits from another employer that do not exclude any pre-existing
condition of Executive or any covered dependent that was not excluded under the
Company’s health and welfare plans immediately prior to the date of termination.
     (vii) Health and Welfare Benefit Equivalents. To the extent that the health
and welfare benefits provided for in Sections 10(d)(v) and (vi) are not
permissible after termination of employment under the terms of the benefit plans
of the Company then in effect (and cannot be provided through the Company’s
paying the applicable premium for Executive under COBRA), the Company shall pay
to Executive such amount as is necessary to provide Executive, after tax, with
an amount equal to the cost of acquiring, for Executive and his spouse and
dependents, if any, on a non-group basis, for the required period, those health
and other welfare benefits that would otherwise be lost to Executive and his
spouse and dependents as a result of Executive’s termination.
     (e) Taxes. Notwithstanding any other provision of this Agreement to the
contrary, if payments made pursuant to this Section 10 are considered “parachute
payments” under Section 280G of the Code, then such parachute payments plus any
other payments made by the Company to Executive which are considered parachute
payments shall be limited to the greatest amount which may be paid to the
Executive under Section 280G of the Code without causing any loss of deduction
to the

15



--------------------------------------------------------------------------------



 



Company under such section, but only if, by reason of such reduction, the net
after tax benefit to Executive shall exceed the net after tax benefit if such
reduction were not made. “Net after tax benefit” for purposes of this Agreement
shall mean the sum of (i) the total amounts payable to the Executive under
Section 10, plus (ii) all other payments and benefits which the Executive
receives or then is entitled to receive from the Company that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, less
(iii) the amount of federal and state income taxes payable with respect to the
foregoing calculated at the maximum marginal income tax rate for each year in
which the foregoing shall be paid to Executive (based upon the rate in effect
for such year as set forth in the Code at the time of termination of Executive’s
employment), less (iv) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) and (ii) above by Section 4999 of the
Code.
     (f) Release. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges and agrees that any and all payments to which
Executive is entitled under this Section 10 are conditional upon and subject to
Executive’s execution of the Release and Covenant Not to Sue in the form
attached hereto as Exhibit A (which form may be reasonably modified to reflect
changes in the law), of all claims Executive may have against the Company and
its directors, officers and affiliates, except as to matters covered by
provisions of this Agreement that expressly survive the termination of this
Agreement.
     11. Assignment and Assumption.
     (a) This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors.
     (b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
     12. Approval of Agreement. Executive and the Company acknowledge that the
terms of this Agreement are subject to the approval of the Nevada Gaming

16



--------------------------------------------------------------------------------



 



Authorities and each agrees to make reasonable modifications in this Agreement,
if necessary, to secure such approval. If this Agreement shall be disapproved by
the Nevada Gaming Authorities and reasonable modifications shall be insufficient
to obtain such approval, then this Agreement shall terminate and neither party
shall have any further responsibility to the other hereunder.
     13. Miscellaneous.
     (a) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
sent via a national overnight courier service or by certified mail, return
receipt requested, postage prepaid, addressed to the parties as follows:
If to Executive, to the last known address in the records of the Company.
If to the Company, to:
Las Vegas Sands, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: General Counsel
With a copy to:
Charles D. Forman
Director, Member of the Compensation Committee
300 First Avenue
Needham, Massachusetts 02494
or to such other address as any party shall request of the others by giving
notice in accordance with this Section.
     (b) Integration. This Agreement is the result of substantial negotiations
between the parties, represents the complete agreement of the parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings.
     (c) Severability. If any provision of this Agreement shall be declared void
or unenforceable by any judicial or administrative authority, the validity of
any other provision and of the entire Agreement shall not be affected thereby.
     (d) Waiver of Provisions. The failure of either party to insist upon a
strict performance of any of the terms or provisions of this Agreement or to
exercise any option, right, or remedy herein contained, shall not be construed
as a waiver or as a relinquishment for the future of

17



--------------------------------------------------------------------------------



 



such term, provision, option, right, or remedy, but the same shall continue and
remain in full force and effect. No waiver by either party of any term or
provision hereof shall be deemed to have been made unless expressed in writing
and signed by such party.
     (e) Amendments. This Agreement may not be amended, changed or modified
except by a written document signed by each of the parties hereto.
     (f) Entire Agreement. This Agreement constitutes the entire agreement
between the parties as of the Effective Date and supersedes all previous
agreements and understandings between the parties with respect to the subject
matter hereof, including the Prior Employment Agreement.
     (g) Successors and Assigns. All provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by and against the
parties hereto, and their respective heirs, personal representatives, successors
and permitted assigns.
     (h) Governing Law. This Agreement shall be governed by, construed under,
and interpreted in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions or any conflict of laws provisions of any other
jurisdiction which would cause the application of any law other than that of the
State of Nevada. Any action to enforce this agreement must be brought in a court
situated in, and the parties hereby consent to the jurisdiction of, courts
situated in Clark County, Nevada. Each party hereby waives the rights to claim
that any such court is an inconvenient forum for the resolution of any such
action.
     (i) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT
TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.
     (j) Dispute Resolution.
     (i) Executive acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of Sections 7 or 8
herein would be inadequate and, in recognition of this fact, Executive agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. In

18



--------------------------------------------------------------------------------



 



addition, and without limiting Section 8(f) hereof, the Company shall be
entitled to immediately cease paying any amounts remaining due or providing any
benefits (including the vesting of equity) to Executive pursuant to Section 10
if Executive has violated any provision of Section 7 or 8. Any controversy or
claim arising out of or relating to Sections 7 or 8 of this Agreement (or the
breach thereof) shall be settled by a state or federal court located in Las
Vegas, Nevada.
     (ii) Any controversy or claim arising out of or related to any provision of
this Agreement other than Sections 7 or 8 shall be settled by final, binding and
non-appealable arbitration in Las Vegas, Nevada. Subject to the following
provisions, the arbitration shall be conducted in accordance with the Commercial
Rules of the American Arbitration Association (the “AAA”) then in effect. The
arbitration shall be conducted by a panel of three arbitrators. One of the
arbitrators shall be appointed by the Company, one shall be appointed by
Executive and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within thirty
(30) days of the appointment of the second arbitrator, then the third arbitrator
shall be selected from a list of seven arbitrators selected by the AAA, each of
whom shall be experienced in the resolution of disputes under employment
agreements for executive officers of major corporations. From the list of seven
arbitrators selected by the AAA, one arbitrator shall be selected by each party
striking in turn with the party to strike first being chosen by a coin toss. Any
award entered by the arbitrators shall be final, binding and non-appealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. The Company shall be responsible for all of the fees of the AAA and
the arbitrators (if applicable).
     (iii) If Executive prevails on any material issue which is the subject of
an arbitration or litigation, as applicable, the Company shall reimburse one
hundred percent (100%) of Executive’s reasonable legal fees and expenses.
Otherwise, subject to Section 13(j)(ii), each party shall be responsible for its
own expenses relating to the conduct of the arbitration or litigation, as
applicable (including reasonable attorneys’ fees and expenses).
     (iv) The arbitrators shall render an award and written opinion explaining
the award.

19



--------------------------------------------------------------------------------



 



     (v) The hearing and arbitration proceedings (as well as any resulting
judicial proceedings seeking to enforce or vacate any arbitration award) shall
be conducted in a confidential manner and both the conduct and the results of
the arbitration shall be kept confidential by the parties. The arbitrators shall
be advised of the confidentiality of the proceedings and any award and decision
of the arbitrators shall be written in such a way as to protect the
confidentiality of personal information or information made (or recognized as)
confidential by this Agreement or recognized as confidential by any
confidentiality agreement.
     (vi) In the event of litigation to secure provisional relief, or to
enforce, confirm or review an arbitration award under this Agreement, any such
court action shall be brought under seal to the extent permitted by the court in
order to maintain the confidentiality of the matter as well as the
confidentiality of the arbitration, the decision and award, any personal
information and the confidentiality of any information which any party is
required to keep confidential pursuant to this Agreement or any other agreement
involving the parties. Each party to any such judicial action shall make every
effort in any pleadings filed with the court and in his or its conduct of any
court litigation to maintain the confidentiality of any personal information and
any information which any party is required to keep confidential pursuant to
this Agreement or any other agreement involving the parties. To this end, the
court shall, inter alia, be informed of the confidentiality obligations of this
Agreement and shall be requested that any decision, opinion or order issued by
the court be written in such a manner as to protect the confidentiality of any
information which is required to be kept confidential pursuant to this Agreement
or any other agreement involving the parties.
     (vii) In the event of a dispute subject to this Section 13(j), the parties
shall be entitled to reasonable, but expedited discovery related to the claim
that is the subject of the dispute, subject to the discretion of the
arbitrators. Any discovery agreed upon or authorized by the arbitrators shall be
concluded prior to the date set for the hearing. In the event of a conflict
between the applicable rules of the AAA and the procedures set forth in this
Section 13(j), the provisions of this Section 13(j) shall govern.
     (k) Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

20



--------------------------------------------------------------------------------



 



     (l) Continuation of Employment. Unless the parties otherwise agree in
writing, continuation of Executive’s employment with the Company beyond the
expiration of the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement, and Executive’s
employment may thereafter be terminated “at will” by Executive or the Company.
     (m) No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
     (n) No Mitigation. Except as expressly provided in Sections 10(d)(v) and
(vi), Executive shall not be required to mitigate the value of any payments or
benefits contemplated by this Agreement, nor shall any such benefits be reduced
from any earnings or benefits that Executive may receive from any other source.
     (o) Headings. Section headings in this Agreement are included for
convenience of reference only and are not intended to define, limit or describe
the scope or intent of any provision of this Agreement.
     (p) Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     (q) Survival. Sections 7, 8, 10(d), 10(e), 11 and 13 (including, without
limitation, Section 13(j)) shall survive and continue in full force and effect
in accordance with their terms notwithstanding the termination of this Agreement
and Executive’s employment for any reason.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
at Las Vegas, Nevada as a contract under seal on the date first written above.

     
 
  LAS VEGAS SANDS CORP.
 
   
 
  /s/ William P. Weidner
By:  William P. Weidner
Its:  President and Chief Operating Officer
 
   
 
   
 
  LAS VEGAS SANDS, LLC
 
   
 
  /s/ William P. Weidner
By:  William P. Weidner
Its:  President and Chief Operating Officer
 
   
 
   
 
  EXECUTIVE
 
   
 
  /s/ Robert Rozek
Robert Rozek

22



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A
GENERAL RELEASE
AND COVENANT NOT TO SUE
     TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
     Robert Rozek (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that Employment Agreement dated
as of                     , 2006 (the “Employment Agreement”) by and among
Executive, Las Vegas Sands Corp. (“LVSC”), a Nevada corporation, and Las Vegas
Sands, LLC, a Nevada limited liability company and wholly-owned subsidiary of
LVSC (“LVSI” and together with LVSC, the “Company”) does hereby covenant not to
sue or pursue any litigation against, and waives, releases and discharges the
Company, its assigns, affiliates, subsidiaries, parents, predecessors and
successors, and the past and present shareholders, employees, officers,
directors, representatives and agents of any of them (collectively, the “Company
Group”), from any and all claims, demands, rights, judgments, defenses, actions,
charges or causes of action whatsoever, of any and every kind and description,
whether known or unknown, accrued or not accrued, that Executive ever had, now
has or shall or may have or assert as of the date of this Release and Covenant
Not to Sue against the Company Group relating to his employment with the Company
or the termination thereof or his service as an officer or director of any
subsidiary or affiliate of the Company or the termination of such service,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA,” a
law that prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under Federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs;
provided, however, that nothing herein shall release the Company from any of its
obligations to Executive under the Employment Agreement (including, without
limitation, its obligation to pay the amounts and provide the benefits upon
which this Release and Covenant Not to Sue is conditioned) or any rights
Executive may have to indemnification under any charter or by-laws (or similar
documents) of any member of the Company Group or any insurance coverage under
any directors and officers insurance or similar policies.
     Executive further agrees that this Release and Covenant Not to Sue may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms

 



--------------------------------------------------------------------------------



 



hereof that is or may be initiated, prosecuted or maintained by Executive or
Executive’s heirs or assigns. Executive understands and confirms that Executive
is executing this Release and Covenant Not to Sue voluntarily and knowingly, but
that this Release and Covenant Not to Sue does not affect Executive’s right to
claim otherwise under ADEA. In addition, Executive shall not be precluded by
this Release and Covenant Not to Sue from filing a charge with any relevant
Federal, state or local administrative agency, but Executive agrees to waive
Executive’s rights with respect to any monetary or other financial relief
arising from any such administrative proceeding.
     In furtherance of the agreements set forth above, Executive hereby
expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is the
intention of Executive to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein. The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.
     This Release and Covenant Not to Sue shall be governed by and construed in
accordance with the laws of the State of Nevada, applicable to agreements made
and to be performed entirely within such State.
     To the extent that Executive is forty (40) years of age or older, this
paragraph shall apply. Executive acknowledges that Executive has been offered a
period of time of at least twenty-one (21) days to consider whether to sign this
Release and Covenant Not to Sue, which Executive has waived, and the Company
agrees that Executive may cancel this Release and Covenant Not to Sue at any
time during the seven (7) days following the date on which this Release and
Covenant Not to Sue has been signed by all parties to this Release and Covenant
Not to Sue. In order to cancel or revoke this Release and Covenant Not to Sue,
Executive must deliver to the General Counsel of the Company written notice
stating that Executive is canceling or revoking this Release and Covenant Not to
Sue. If this Release and Covenant Not to Sue is timely cancelled or revoked,
none of the provisions of this Release and Covenant Not to Sue shall be
effective or enforceable and the Company shall not be obligated to make the
payments to Executive or to provide Executive with the other benefits described
in the Employment Agreement and all contracts and provisions modified,
relinquished or rescinded hereunder shall be reinstated to the extent in effect
immediately prior hereto.
     Executive acknowledges and agrees that Executive has entered into this
Release and Covenant Not to Sue knowingly and willingly and has had ample

2



--------------------------------------------------------------------------------



 



opportunity to consider the terms and provisions of this Release and Covenant
Not to Sue.
     IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this                      day of
                    ,      .

     
 
  LAS VEGAS SANDS CORP.
 
   
 
   
 
   
 
  By:
 
  Its:
 
   
 
   
 
  LAS VEGAS SANDS, LLC
 
   
 
   
 
   
 
  By:
 
  Its:
 
   
 
   
 
  EXECUTIVE
 
   
 
   
 
   
 
  Robert Rozek

3